Citation Nr: 1207050	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-01 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for aortic valve selection, claimed as diastolic heart failure and stiff heart syndrome.

3.  Entitlement to an initial rating in excess of 40 percent for cervical radiculopathy and myelopathy with myoclonic jerk, right upper extremity.

4.  Entitlement to an initial rating in excess of 30 percent for cervical radiculopathy and myelopathy with myoclonic jerk, left upper extremity.

5.  Entitlement to an initial rating in excess of 30 percent for cervical spondylosis postoperative laminectomies and corpectomies with strut fusion, claimed as spinal cord injury in cervical area.

6.  Entitlement to an initial rating in excess of 30 percent for myoclonic jerking of bilateral upper and lower extremities.

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from January 1961 to January 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for COPD.  The Veteran filed a notice of disagreement in August 2006, after which a statement of the case was issued in May 2007.  In August 2007, a supplemental statement of the case was issued, along with a cover letter indicating that a substantive appeal filed within sixty days of the date of that letter would be construed as timely and would perfect the appeal of this issue before the Board.  The Veteran submitted a written statement describing his reason for feeling service connection for COPD is warranted in October 2007, within sixty days of the supplemental statement of the case.  Thus, the Veteran perfected his appeal as to COPD and this claim is, therefore, within the Board's jurisdiction.

The remaining issues come to the Board on appeal from the April 2007 and May 2008 rating decisions, which denied service connection for aortic valve selection, and which granted service connection for cervical radiculopathy and myelopathy with myoclonic jerk, right upper extremity and left upper extremity; for cervical spondylosis postoperative laminectomies and corpectomies with strut fusion, claimed as spinal cord injury in cervical area; and for myoclonic jerking of bilateral upper and lower extremities.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claims are not ready for appellate review at this time.  On his January 2010 VA Form 9, the Veteran indicated his wish for an RO hearing. In a February 2010 statement, the Veteran confirmed that he did not seek a Board hearing, but wanted a Regional Office hearing.  Following conversation with the Decision Review Officer, the hearing was cancelled until VA examination could be obtained.  However, following the examinations, the hearing was not put back on the schedule.  The Veteran, in a December 2011 statement, confirmed that he had not withdrawn his hearing request and still desired to provide hearing testimony at a Regional Office hearing.  And, in January 2012, his representative submitted a statement requesting that the Board remand the issues so that the hearing could be scheduled.  A remand of this matter to the RO is, therefore, warranted. 

The Board also recognizes that in September 2007, the Veteran submitted a written statement in which he clearly indicated that he does not disagree with the rating assigned for his upper extremities for cervical radiculopathy and myelopathy with myoclonic jerk.  The RO nonetheless included these issues on the December 2009 statement of the case, after which the Veteran submitted a VA Form 9 indicating his wish to appeal all issues listed on the statement of the case.  It is, therefore, unclear whether the Veteran wishes to appeal the ratings assigned as to the upper extremities.  On remand, clarification should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Clarify whether the Veteran wishes to appeal the initial ratings assigned for right and left upper extremity cervical radiculopathy and myelopathy with myoclonic jerk, or whether he intended to withdraw those appeals by way of his October 2007 communication.

2.  After the above remand directive is complete, schedule a hearing before the VA Decision Review Officer at the Columbia, South Carolina, RO.  The Veteran and his representative should be notified of the date and time of the hearing, and the RO should associate a copy of such notice with the claims file.  A copy of the hearing transcript should also be associated with the claims file.

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If the benefits sought on appeal remain denied, the appellant and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

